Citation Nr: 1530611	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  15-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for residuals of dental trauma for dental treatment purposes.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to December 1956.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a June 2011 decision on referral from the RO, the VA Dental Clinic determined that the Veteran was not eligible for VA dental treatment.

In the March 2010 claim, the Veteran requested service connection for a dental injury.  The RO considered this claim as a request for VA dental treatment only; however, the record is unclear as to whether this was the Veteran's intention.  See March 2010 Veterans Claims Assistance Act letter and April 2012 rating decision; see also VA Adjudication Procedures Manual (M21-1), IX.ii.2.2.a, d (claim for dental disability on VA Form 21-526 generally should be considered a claim for compensation, unless veteran specifically claims dental treatment only).  The Agency of Original Jurisdiction (AOJ) has not adjudicated the issue of service connection for residuals of dental trauma for compensation purposes.  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, a remand is required because there may be outstanding and relevant VA treatment records and Social Security Administration (SSA) records not associated with the claims file.  See August 2010 representative written statement (reported VA treatment); May 1974 original pension claim (reported application for SSA disability benefits).

While the case is on remand, the AOJ should review the claims file to ensure that all necessary procedures have been undertaken regarding attempts to obtain the Veteran's service treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the claims file to ensure that all necessary development has been undertaken consistent with VA procedures for service records affected by the National Personnel Records Center fire.  See 3101 printouts from May 2010 and May 2014 (PIES requests and responses); April 2012 NA Form 13055.

Any additional attempts and responses should be documented in the claims file.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided him with dental treatment.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  It is noted that the record contains post-service treatment records.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records, such as the workmen's compensation records referenced in his May 1974 original pension claim.

3.  Obtain any outstanding and relevant VA treatment records, including records from the Alaska VA Healthcare System.  See August 2010 representative written statement (indicating Veteran may have received treatment from Anchorage VA Medical Center right after service).

4.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

5.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining a VA medical opinion, as appropriate.

6.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



							(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

